Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 14 is objected to because of the following informalities:  A claim should end with a period.  Therefore “,” at the end of claim 14 should be replaced with a period.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter.  Based upon consideration of all of the relevant factors with respect to the claim as a whole, claim 15 is determined to be directed to an abstract idea.  The rationale for this determination is explained below:  
The mere recitation of “a computer system” cannot transform a patent-ineligible abstract idea into a patent-eligible invention.  Stating an abstract idea “while adding the words ‘when run on’” is not enough for patent eligibility.  Nor is limiting the use of an abstract idea “‘to a particular technological environment.' ”  Stating an abstract idea while adding the words “when run on a computer system” simply combines those two steps, with the same deficient result.  Thus, if a patent’s recitation of a computer system amounts to a mere instruction to “implement” an abstract idea “when run on a computer system”, that addition Alice Corp. v. CLS Bank International.
Therefore, it is suggested that claim 15 should include the following language.  "A non-transitory computer readable medium comprising a computer program or suite of computer programs…"

Allowable Subject Matter
Claims 1-13 are allowed.
Claim 14 would be allowable if the claim objection as discussed above is corrected. 
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL D CHANG whose telephone number is (571)272-1801. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 5712728048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL D CHANG/Primary Examiner, Art Unit 2844